Citation Nr: 1502146	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to May 1996.  The Veteran is in receipt of the Southwest Asia Service Medal, with two Bronze Service Stars, indicating his service in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2011, the Veteran and his sister testified at a hearing before the undersigned Veterans Law Judge.

In an October 2014 brief, the Veteran's representative raised the issues of the Veteran's entitlement to earlier effective dates for service connection for posttraumatic stress disorder (reported as an acquired mental disorder) and acid reflux disease.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has credibly reported injuring his lower back during service and experiencing symptoms of his current lower back disorder since service.

2.  Read in a light most favorable to the Veteran, the probative evidence of record shows that the Veteran currently suffers from a left knee disorder due to his military service.

3.  Read in a light most favorable to the Veteran, the probative evidence of record shows that the Veteran currently suffers from a right knee disorder due to his military service.


CONCLUSIONS OF LAW

1.  A lower back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Right knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Principles and Evidence

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted where a Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).

Here, the Veteran has reported that he injured his lower back and possibly his knees during an in-service parachuting exercise, he participated in physical training that placed stress on his knees, he experienced both back and knee pain during service, and his back and knee pain has continued since service.  The Veteran's statements concerning the in-service onset of his back and knee pain are corroborated by a February 2009 statement authored by fellow service member B.J. who reported that he witnessed the Veteran's in-service parachuting accident and that the Veteran received in-service treatment for injuries sustained during that accident.  In addition, the Veteran's sister testified that the Veteran informed her of an in-service injury while he was in service and also corroborated the Veteran's statements concerning the continuity of his symptoms, explaining that she has witnessed the Veteran's continued pain since service.  As stated in the September 2012 remand, the Board finds that the Veteran, his fellow service member B.J., and his sister are competent as to their statements regarding their observations of the onset of the Veteran's condition and continuing pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).

The Board notes here that the contention that the Veteran developed his claimed conditions during service cannot be corroborated by his service treatment records (STRs), as an April 2009 VA Formal Finding establishes that the Veteran's complete STRs are unavailable.  Notably, however, the Veteran's personnel records include a certificate that indicates that he completed a Jumpmaster Course during service.  Overall, notwithstanding the lack of service treatment record showing an in-service injury, the Board finds that the Veteran's, B.J.'s, and the Veteran's sister's competent and consistent reports of in-service injuries and the continuity of symptoms related to those injuries are credible and highly probative.  See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); Caluza, 7 Vet. App. at 511 (in determining whether lay evidence is satisfactory the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran).

II.  Analysis: Lower Back Disorder

As directed by the Board's September 2012 remand, the AOJ provided an examination in January 2013 to determine whether the Veteran has a diagnosable back disorder and address the etiology of the claimed disorder.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine and opined that the Veteran's condition is not related to his active service because the medical evidence of record fails to show an in-service injury or a chronic low back disorder during the early years following the Veteran's separation from service, and thus, a chronic condition did not exist as a result of service.

The Board finds that the examiner's basis for finding that the Veteran's claimed condition is not related to his active service is not adequate because the examiner's reasoning indicates that he did not consider the Board's previous finding that the Veteran's and his sister's lay reports of in-service injuries and pain since service are credible.  The Board notes that under Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), "[a]n opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations . . . ."  VA is charged with considering both the lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014).  Thus, the Board finds that where an opinion is based upon an incomplete or erroneous review of a veteran's medical history, such as the case here, then it is inadequate.  In light of the competent and credible lay statements of record and the lack of adequate evidence showing that there is no relationship between the Veteran's service and his lower back disorder, the Board finds that service connection is warranted.

III.  Analysis: Bilateral Knee Disorder

The VA examiner who evaluated the Veteran in January 2013 also diagnosed the Veteran with quadriceps tendon calcification and patella spurs of the bilateral knees.  The examiner reported that the Veteran's bilateral quadriceps tendon calcification "might be a result of his multiple parachute jumps," but that such an opinion cannot be offered without speculation.  The examiner also noted that obesity and the Veteran's postservice work as a truck driver may be contributing factors.  For the foregoing reasons, the Board finds that the evidence stands in equipoise concerning whether the Veteran's bilateral knee disorder may be attributed to his active service and, resolving any doubt in the Veteran's favor, finds that service connection is warranted.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for a lower back disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


